 Case 20-22481      Doc 33    Filed 06/04/20 Entered 06/04/20 09:54:16            Desc Main
                                Document     Page 1 of 4




Dated: June 03, 2020
The following is SO ORDERED:


                                                 ________________________________________
                                                              Paulette J. Delk
                                                    UNITED STATES BANKRUPTCY JUDGE


____________________________________________________________



                  IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

  IN RE:                              )
                                      )     Case No. 20-22481
                                      )
  Carolyn Hill,                       )     Chapter 13
                                      )
        Debtor.                       )
                                      )
  ________________________________________________________________________

                CONSENT ORDER REGARDING MOTION FOR
           RELIEF FROM AUTOMATIC STAY AND ABANDONMENT
  ________________________________________________________________________

         The Parties to this matter, by their signatures hereinbelow, agree to the Motion for

  Relief from the Automatic Stay and Abandonment being resolved as to certain real

  property of the Debtor having an address of 7655 Hedgington, Memphis, Tennessee

  38125 (“Property”), as follows:

         As to SN Servicing Corporation, servicer for U.S. Bank Trustee National

  Association, as trustee of the Chalet Series III Trust (“Movant”), its successors,

  transferees and assigns, the stay of 11 U.S.C. § 362(a) is conditioned as set forth below.
Case 20-22481       Doc 33     Filed 06/04/20 Entered 06/04/20 09:54:16             Desc Main
                                 Document     Page 2 of 4



 Any post-petition acts taken by Movant to enforce its remedies regarding the Property do

 not constitute a violation of the stay. Movant may enforce its remedies to repossess or

 otherwise obtain possession and dispose of the Property in accordance with applicable

 nonbankruptcy law.

        Should the Debtor fail to confirm a proposed plan, the automatic stay in 11 U.S.C.

 § 362(a) is terminated with respect to the Property and Movant shall have immediate

 relief from the automatic stay, the Property being abandoned from the bankruptcy estate,

 and, Fed. R. Bankr. P. 4001(a)(3) will not apply.

        Should the Debtor confirm a plan and thereafter miss a payment under that

 confirmed plan, Movant, its successors and assigns, may file a single document styled

 “Notice of Default” and serve the Debtor, her counsel, and the Chapter 13 Trustee with

 the Notice of Default. Thereupon the Debtor shall have ten (10) days upon which to cure

 the default. If she fails to cure such default within ten (10) days of the notice being filed,

 Movant, its successors and assigns, shall submit an Order of Failure to Cure Default,

 directing that the Chapter-13 Trustee shall cease remitting payments to Movant, and

 Movant shall have immediate relief from the automatic stay, the Property abandoned

 from the bankruptcy estate, and, Fed. R. Bankr. P. 4001(a)(3) will not apply.

        Movant may file a Notice of Post-Petition Fees, Expenses, and Charges for the

 Movant’s filing fees and costs for the Motion for Relief from Automatic Stay, for the

 Response to the Motion to Extend the Automatic Stay, and for the Proof of Claim.

        Should this bankruptcy case, 20-22481, be dismissed for any reason, or the

 automatic stay terminated, the Debtor or any of her successors or assigns in the Property




                                               2
Case 20-22481      Doc 33     Filed 06/04/20 Entered 06/04/20 09:54:16             Desc Main
                                Document     Page 3 of 4



 may not file a bankruptcy petition for one year from the date of dismissal of the case or

 the termination of the automatic stay that includes the Property.

        In the event there is a foreclosure completed following the above-referenced stay

 relief while this bankruptcy case remains open, and there are any surplus funds, or if the

 sale of the property results in funds in excess of the amount of the secured claim, then

 said excess proceeds shall be turned over to the Trustee by Movant and the Trustee shall

 apply any excess proceeds as an additional dividend to the unsecured creditors.

        IT IS SO ORDERED.



 APPROVED:

 Trustee:

 _________________________
  /s/ George W. Stevenson
 George W. Stevenson
 Chapter 13 Trustee
 5350 Poplar Avenue, Suite 500
 Memphis, TN 38119-3697


 /s/Edward D. Russell
 Edward D. Russell
 The SR Law Group
 PO Box 128
 Mt. Juliet, TN 37121
 (615) 559-3190
 erussell@thesrlawgroup.com


 /s/Gene Bell
 Gene Bell, Eq.
 2600 Poplar, Suite 210
 Memphis, TN 38112
 bell7@bellsouth.net




                                              3
Case 20-22481      Doc 33    Filed 06/04/20 Entered 06/04/20 09:54:16           Desc Main
                               Document     Page 4 of 4



                             CERTIFICATE OF SERVICE

 I hereby certify that on this 28th day of May 2020, a true and correct copy of the Consent
 Order on Motion for Relief from Automatic Stay was served by regular mail upon
 Carolyn Hill, 7655 Hedgington, Memphis, TN 38125. I also caused a copy to be served
 by electronic means as follows: counsel for the Debtor, Gene Bell, 2600 Poplar, Suite
 210, Memphis, TN 38112; George W. Stevenson Chapter 13, 5350 Poplar Avenue, Suite
 500, Memphis, TN 38119-3697; United States Trustee, One Memphis Place, 200
 Jefferson Ave., Suite 400, Memphis, TN 38103, and electronically to those identified on
 the CM/ECF system for this case.

                                                 By: /s/Edward D. Russell
                                                    Edward D. Russell




                                             4
